Citation Nr: 1814587	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a left hip condition.

4.  Entitlement to service connection for a right hip condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and Mr. B. C. 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served in the Army National Guard with active duty service from June 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has recharacterized the Veteran's claims as reflected on the title page of this decision to better reflect the medical evidence of record. 

In the October 2012 rating decision, the RO reopened and denied the Veteran's claims of entitlement to service connection for bilateral hip conditions (claimed as greater trochanteric bursitis of the left and right hip).  Although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claims of entitlement to service connection for bilateral hip conditions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A Board hearing was held in October 2016.  A transcript is of record.




FINDINGS OF FACT

1.  An unappealed January 2008 rating decision denied entitlement to service connection for a bilateral hip condition.

2.  New evidence received since the January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left hip condition.

3.  New evidence received since the January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip condition.

4.  The most probative evidence of record supports a finding that the Veteran's left hip condition, variously diagnosed as trochanteric bursitis, hip arthralgia, and degenerative arthritis, was aggravated by active duty service.

5.  The most probative evidence of record supports a finding that the Veteran's right hip condition, variously diagnosed as trochanteric bursitis, hip arthralgia, and degenerative arthritis, was aggravated by active duty service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied claims of entitlement to service connection for bilateral hip conditions became final.  38 U.S.C. § 7105(b), (c) (2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

2.  The additional evidence received since the January 2008 rating decision is new and material, and the claim of entitlement to service connection for a left hip condition is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  The additional evidence received since the January 2008 rating decision is new and material, and the claim of entitlement to service connection for a right hip condition is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection on the basis of aggravation for a left hip condition, variously diagnosed as trochanteric bursitis, hip arthralgia, and degenerative arthritis, have been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 3.303, 3.309, 3.310(a) (2017).

5.  The criteria for service connection on the basis of aggravation for a right hip condition, variously diagnosed as trochanteric bursitis, hip arthralgia, and degenerative arthritis, have been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 3.303, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for bilateral hip conditions.  The Veteran contends that he injured his hips during active duty.  Alternatively, the Veteran contends that his bilateral hip condition was a preexisting condition that was aggravated by service.  For the reasons discussed below, the Board finds that service connection for bilateral hip condition is warranted, due to aggravation by active duty service. 
 
As an initial matter, the Board notes that the Veteran has been diagnosed with greater trochanteric bursitis of the bilateral hips, hip arthralgia, and degenerative changes in the bilateral hips.  See January 2006 VA Examination, October 2011 VA Treatment Record, and January 2012 X-rays.  As such, the first element of service connection has been met.

Reviewing the relevant evidence of record, the Veteran's pre-service and service treatment records indicate that the Veteran had indications of rheumatoid arthritis but was never formally diagnosed.  See January 2006 VA Treatment Record.  Prior to active duty service, the Veteran reported pain in his hips and blood testing revealed positive rheumatoid factor but at a normal erythrocyte sedimentation rate.  See April 2002 Private Treatment Record.  April 2002 x-rays of the hips and pelvis revealed no arthritic changes and normal pelvis and sacroiliac joints.  In November 2003, the Veteran was put on a permanent physical profile prohibiting running.  An April 2004 Medical Retention Board Proceeding determined that the Veteran was not a candidate for rheumatoid arthritis at the time, and despite a no running profile and use of orthotics, the Veteran's functioning was otherwise unimpaired. 

In the October 2016 Board hearing, the Veteran testified that during active duty, he carried over 100 pounds of gear, marched, rode in Humvees, kicked down doors, and performed high impact jumping.  He testified that his hip pain got so bad, he would miss certain engagements and began "eating ibuprofen like Tic Tacs."  The Veteran's wife testified that while the Veteran experienced hip pain prior to active duty, when he returned, he needed help getting out of bed and tying his shoelaces.  Mr. B. C., who had served on active duty with the Veteran, testified that they performed high impact running, jumping, and training during their deployment.  It became known that the Veteran suffered from aches and pains and he had to be helped out of bed some mornings. 

The Veteran has submitted statements from his physicians indicating that his bilateral hip conditions have been aggravated by active duty service.  Specifically, in January 2012, Dr. L. Y. stated that it was her professional opinion that the Veteran's bilateral hip pain was exacerbated by his active duty service.  Dr. L. Y. noted that the Veteran routinely carried 80 to 100 pounds of gear on a daily basis and that his duties entailed running, jumping, and repetitive trauma of being jostled within military vehicles for hours at a time.  Further, in February 2012, Dr. S. V. noted that the Veteran reported carrying 80 pounds at a time, walking more than 12 hours, traveling in military vehicles over tough terrain, jumping, and kicking down doors during active duty service.  Dr. S. V. indicated that the Veteran's x-rays from 2002 revealed normal hips and pelvis, and since returning from active duty, updated x-rays revealed bilateral degenerative changes in the hips which appeared to be new compared to the 2002 x-rays.  He opined that the origin of the Veteran's hip pain was arthritis and was very likely worsened during his active duty service in 2004 and 2005.

The Board finds that the Veteran, his spouse, and Mr. B. C. have competently and credibly reported observable symptoms of the Veteran's hip pain due to strenuous activity during active duty service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran and Mr. B. C. are competent to report on the conditions during active duty service, which involved extensive running, jumping, training, carrying heavy gear, and riding in military vehicles.  The Veteran and his wife are also competent to report a worsening of symptoms of bilateral hip pain following the Veteran's separation from service due to a need for assistance performing everyday activities, such as getting out of bed and tying shoes, that did not exist prior to active duty service.

Further, the Veteran has submitted statements from private treatment providers who both, in their professional opinions, found that the Veteran's bilateral hip condition was aggravated by his active duty service.  The Board notes that the Veteran was provided with a VA examination in January 2006 in which he reported bilateral hip pain beginning in August 2004.  However, the VA examiner did not provide an opinion on whether the Veteran's bilateral hip condition was aggravated by active duty service.  Therefore, the Board finds the opinions expressed by the Veteran's private treatment providers to be the most probative evidence of record.  Moreover, these opinions are not contradicted by any other competent medical opinion of record.  

As such, the Board finds that there was an in-service aggravation of the Veteran's bilateral hip condition and the nexus requirement has been met.  Accordingly, because there is no competent and credible evidence of record to the contrary, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claims.


ORDER

The claim of entitlement to service connection for a left hip condition is reopened.

The claim of entitlement to service connection for a right hip condition is reopened.

Entitlement to service connection for a left hip condition, variously diagnosed as trochanteric bursitis, hip arthralgia, and degenerative arthritis, is granted.

Entitlement to service connection for a right hip condition, variously diagnosed as trochanteric bursitis, hip arthralgia, and degenerative arthritis, is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


